Citation Nr: 0427379	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-20 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a kidney disorder, 
to include nephritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1977, and from January 1980 to March 1981.  The 
veteran's DD Form 214 indicates he had another period of 
service from March 1981 to December 1984, when he was 
discharged under Other Than Honorable conditions.  A 
September 1985 administrative decision determined the veteran 
was entitled to all benefits accruing from his service up to 
February 4, 1982, and the Other Than Honorable discharge in 
December 1984 was a bar to VA benefits except for health care 
benefits under Chapter 17, Title 38 US Code for any 
disability incurred or aggravated after February 4, 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which declined to reopen claims of service 
connection for knee and kidney disorders, and denied service 
connection for headaches and PTSD.  

It appears the veteran sought to reopen a claim for 
hypertension, as well as file a claim for radiating pain in 
the hands and fingers in a September 1999 submission.  The RO 
should address this accordingly.  

The veteran testified at a May 2004 hearing, and the 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The February 2002 rating decision redecided the pending 
claims under the auspices of the Veterans Claims Assistance 
Act (VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  The decision noted it was determined all 
available medical evidence was of record, and if there was 
other medical evidence the veteran thought should be 
considered, the RO would make a reasonable effort to obtain 
it.  Thereafter, a September 2002 statement of the case (SOC) 
provided VCAA regulations, and the veteran submitted 
authorization and consent to release information forms to VA 
identifying medical treatment providers.  A March 2003 SOC 
concerning the application to reopen noted the claims had 
been developed in full compliance with VCAA requirements.  

Though the veteran's claim was initiated pre-VCAA, the claim 
was pending at and after VCAA enactment, and as such, the 
veteran is still legally entitled to content-complying VCAA 
notice.  VA is legally required to provide this information 
in a proper format.  The preceding acknowledgements of VCAA 
in a rating decision and SOC's do not fulfill the mandate for 
comprehensive VCAA notice.

Additionally, at the May 2004 hearing, the veteran asserted 
he was receiving Social Security Administration benefits for 
the current conditions referenced in his appeal.  Though 
there is some earlier evidence in the record that the veteran 
had been denied SSA benefits, a potential change in 
circumstances regarding this evidence requires the RO to 
obtain any records.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain SSA 
records, and document any unsuccessful 
efforts at such in the record.

3.  Then, after completing any 
indicated development, the RO should 
readjudicate the veteran's application 
to reopen service connection claims for 
a knee disorder and a kidney disorder 
to include nephritis, and service 
connection claims for headaches and 
PTSD.  If the determination of these 
claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




